

Renewal     　Housing Lease Contract　　　　Transaction No.09-2-00004282
Lessor　　Sanji Kato　　　　　　　　　(hereinafter called【A】) and
Lessee　　Mediasite K.K.　(hereinafter called【B】) went into this housing lease
contract
(hereinafter called【this Contract】)with under-mentioned terms and conditions.
Description of the Lease
Name
Kase Building　　　　　　　　　　　　　　2F　　　　　　　　Room No.202
Location
19-17 1-chome Sumiyoshi Koto-ku Tokyo
Structure/Size
Steel frame　　　　　　　　　　　　　　　　　　4-story Building
Lease Space
Occupied area　　　　　　　28.16㎡

Rent - Contract term
Rent
Monthly　　80,000　yen
CAM
Monthly　　　　　　　　　－
Security Deposit
　　　　　　80,000　yen
 
　　　　　　　　　　　－
Guarantee Money
　　　　　　　　－
 
　　　　　　　　　　　－
Remuneration
　　　　　　　　－
 
　　　　　　　　　　　－
Renewal fee
New Rent　　1 month
Cancellation
　　　　　　　　1 month before
Contract term
November 2, 2019　　～　November 1, 2021

Inhabitant
Inhabitant
Name
Age
Relation
Workplace - School
Shuji Sakamoto
51
Himself
Mediasite K.K.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Payment to:
Receiving Account
Name of Bank
The Tokyo Higashi Shinkin Bank　Sumiyoshi Branch
Type of Account
Ordinary Account
Account No.
16860
Phonetic Transcription
　
Account Holder
Sanji Kase

Payment due date and payment method of monthly Rent
■    Bank transfer of Rent for the following month to above account (bank
commission to be paid by B)

Special Provision
●B shall bear the following amount of cleaning cost for occupied space at the
time of quit and surrender.
　　　　Actual cost　　　　　
●Any matter not stipulated in this Contract shall follow former contractual
clauses.
●B shall bear the cost of removing cigarette tar stain and odor, which cannot be
handled by regular cleaning process.
●It is prohibited to keep pets or bring in and use(play)the piano.
●It is prohibited to use oil stove and bring its fuel (kerosene) in to the
housing space.











Date of Contract Conclusion　November 2, 2019
Lessor【A】
Address
1-19-17 Sumiyoshi Koto-ku Tokyo
Name
Sanji Kato
TEL No.
03-3631-0575



Lessee【B】
Address
8F Shinbashi-Sumitomo Building 5-11-3 Shinbashi Minato-ku Tokyo
Phonetic Signs
 
TEL No.
03 – 6452 - 9043
Name
Mediasite K.K.
Hisatoshi Nakagawa, Rep. Director
Mobile No.
-　　-
e-mail
 
Workplace
 
TEL No.
-　　-
Location
 







--------------------------------------------------------------------------------




Joint/Several Guarantor


Address
 
Phonetic Signs
 
TEL No.
-　　-
Name
Registered stamp
Mobile No.
-　　-
Relationship
 
Workplace
 
TEL No.
-　　-
Location
 



Emergency Contact
Address
8F Shinbashi-Sumitomo Building 5-11-3 Shinbashi Minato-ku Tokyo
Phonetic Signs
 
TEL No.
03 – 6452 - 9043
Name
Mediasite K.K.
Hisatoshi Nakagwa Rep. Director
Mobile No.
-　　-
Relationship
 
Workplace
 
TEL. No.
-　　-
Location
 



Mediating Agency
License No.
Office Location


Trade name
Rep. Name
TEL
Tokyo Governor ༈4༉83270
3-4-10 Kinshi Sumida-ku Tokyo
4F Togoshi Building
CLC Corporation, Inc.
Mitsuhiro Shishikura
03-5637-3071
License No.
Office Location


Trade Name
Rep. Name
TEL NO.
 
 Transaction
Manager*
Registry No.
Name
(Saitama) 078490
Mizuho Ishii　　　　　　stamp
Registry No.
Name


　　　　　　　Stamp

*Residential Land and Building Transaction Manager
Maintenance
Company
Location
Lessor’s own maintenance
 
貸主自主管理
Name
 
 
 
Contact
 
 
 



Receipt of Keys
maker
 
Number
Key No
 
Maker
 
Number
Key No
 
We will return the keys upon quit and surrender. Should they get lost, we assure
you we will bear replacement costs of the cylinder keys.
Duly received above keys: 
　　 　　Date　　　　　Month　　　　　Year　　　　　　　　　　　　　　　　　　　　　　　　　　　　　　　　　stamp 





